Exhibit 10.25


Amendment to Employment Agreement
This Amendment to the Amended and Restated Employment Agreement (this
“Amendment”) is made effective as of January 1, 2019 (“Amendment Effective
Date”) by and between Scientific Games Corporation, a Nevada corporation (the
“Company”) and Michael Quartieri (“Executive”).
WHEREAS, the Company and Executive entered into an Amended and Restated
Employment Agreement dated as of December 15, 2015 (the “Agreement”);
NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.
Increase in Base Salary. As of the Amendment Effective Date, the Executive’s
base salary is increased to six hundred and seventy-five thousand U.S. dollars
($675,000) per annum.

2.
Extension of Agreement Term. The Agreement is hereby amended by deleting the
fourth sentence of Section 1 thereof and replacing it with the following:

“The term of employment of Executive under this Agreement (the “Term”) shall be
the period commencing on the Effective Date and ending on December 31, 2021, as
may be extended in accordance with this Section 1 and subject to earlier
termination in accordance with Section 4.”
3.
Amendment to Sections 4(e)(v), (f) and (g). Section 4(e)(v) is deleted in its
entirety and replaced with the following:

(v)    subject to Section 5.6, any unvested stock options, unvested restricted
stock units or other unvested equity-based awards held by Executive immediately
prior to such termination and that were granted to Executive prior to the
Amendment Effective Date will become fully vested (and, in the case of any such
stock options, exercisable) (provided that any stock options held by Executive
will cease being exercisable upon the earlier of three (3) months after such
termination and the scheduled expiration date of such stock options), and in all
other respects, all such awards shall be governed by the plans and programs and
the agreements and other documents pursuant to which the awards were granted;
provided, however, that in the event such termination occurs prior to the
Compensation Committee’s determination as to the satisfaction of any performance
criteria to which any such awards are subject, such awards will not vest (and,
in the case of any such stock options, will not become exercisable) unless and
until a determination is or has been made by the Compensation Committee that
such criteria have been satisfied, at which time such awards will vest (and, in
the case of any such stock options, will become exercisable) to the extent
contemplated by the terms of such award (it being understood and agreed, for the
avoidance of doubt, that such awards will immediately be forfeited to the extent
contemplated by the terms of such awards in the event that such criteria are
determined not to have been satisfied); provided, further, however, if necessary
to comply with Section 409A, settlement of any such equity-based awards shall be
made on the date that is six (6) months plus one (1) day following expiration of
the Term. For the avoidance of doubt, this provision does not apply to any
unvested stock options, unvested restricted stock units or other unvested
equity-based awards granted to Executive after the Amendment Effective Date.


1



--------------------------------------------------------------------------------




Section 4(e)(v), as amended, shall also apply to any calculations referencing
Section 4(e) used in Sections 4(f) and 4(g).
4.    Amendment to Section 4(g) to add COBRA Benefit and Pro-Rated Bonus.
Section 4(g) is amended to add the following sentences: “If Executive elects to
continue medical coverage under the Company’s group health plan in accordance
with COBRA, the Company shall also pay the full monthly premiums for such
coverage on a monthly basis until the earlier of: (A) a period of twelve (12)
months has elapsed; or (B) Executive is eligible for medical coverage under a
plan provided by a new employer. Additionally, no later than March 15 following
the end of the year in which such termination occurs, in lieu of any Incentive
Compensation for the year in which such termination occurs, a payment of an
amount equal to (A) the Incentive Compensation which would have been payable to
Executive had Executive remained in employment with the Company during the
entire year in which such termination occurs, multiplied by (B) a fraction the
numerator of which is the number of days Executive was employed in the year in
which such termination occurs and the denominator of which is the total number
of days in the year in which such termination occurs.”
5.    Except as set forth in this Amendment, all terms and conditions of the
Agreement shall remain unchanged and in full force and effect in accordance with
their terms. All references to the “Agreement” in the Agreement shall refer to
the Agreement as amended by this Amendment. Any defined terms used in this
Amendment and not defined herein shall have the meaning as set forth in the
Agreement
6.    This Amendment may be executed in counterparts, each of which shall for
all purposes be deemed to be an original and all of which shall constitute the
same instrument. Delivery of an executed counterpart of a signature page of this
Amendment by electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.
IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
on December 17, 2018.


SCIENTIFIC GAMES CORPORATION




By: /s/ Shawn Williams            
Name:    Shawn Williams
Title: SVP & CHRO
    


/s/ Michael Quartieri            
Michael Quartieri






2

